Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on April 14, 2022 amends independent claims 1, 9, and 15.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, filed on April 14, 2022 have been fully considered and are moot because they are directed toward the newly added claim limitations regarding improved sensor accuracy and improved power consumption, which upon further consideration, is taught by Azizi et al. (US 2019/0364492) in a new ground of rejection, as detailed in the rejections which follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant application, at paragraph [0012], states:
Repositioning user vehicle 102 in accordance with the optimal operation of the distributed sensor network improves sensor operation by reducing computing power necessary to process collected sensor data, improves sensor accuracy by improving data collection, and increases vehicle safety. For example, if user vehicle 102 is the lead vehicle, user vehicle 102 may send processed data to proximate vehicle 104 that proximate vehicle 104 may simply accept, reducing the need for proximate vehicle 104 to use its sensors and process data.  In another embodiment, user vehicle 102 may autonomously reposition itself in accordance with optimal operation of the distributed sensor network. (emphasis denoted in bold Italics)
The instant application, at paragraph [0028], states:
The user vehicle's ECU may further analyze the data to determine reliability and accuracy of the available sensors in the network and suggest an optimal operation of the sensors.  In some embodiments, the user vehicle's ECU may combine data from its own sensors with data from the proximate vehicles sensors to produce an optimal output of a given sensor.  In an embodiment where more than one proximate vehicle is in the blockchain trust network, the user vehicle's ECU may combine data from all appropriate sensors in the blockchain trust network to produce an optimal output of that sensor.
In light of what is stated in the specification at paragraphs [0012] and [0028], the Examiner notes that decreased power consumption may be attained by way of using the sensor data from a proximate vehicle and not the user vehicle's sensor data, or increased sensor accuracy (or optimal output) may be attained by way of combining or sharing data from all appropriate sensors between the user vehicle and a proximate vehicle or by way of combining data from all appropriate sensors in a network.  Therefore, either decreased power consumption or increased sensor accuracy may be claimed, but not both.  Hence, the specification does not support what is claimed in each of independent claims 1, 9 and 15.  As a consequence, each of claims 1, 9, and 15 is rejected under 35 U.S.C. 112(a), first paragraph.
Claims 2-8 depend on independent claim 1, claims 10-14 depend on independent claim 9, and claims 16-20 depend on independent claim 15.  Claims 2-8, 10-14 and 16-20 are also rejected under 35 U.S.C. 112(a), first paragraph because they inherit the limitations and fail to resolve the deficiencies of their respective independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2, 4, 7-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2019/0259274) in view of Azizi et al. (US 2019/0364492).
Regarding claim 1, Avery teaches a computer implemented method for creating a distributed sensor network, (see Avery at [0033] which discloses that vehicles communicate with other devices in connected vehicle networks, such as vehicle to vehicle (V2V) networks, vehicle to infrastructure networks (V2I) networks, vehicle to pedestrian (V2P) networks, and vehicle to everything (V2X) networks.  Avery at [0033] further discloses that nodes of a connected vehicle network may broadcast, for example, their respective unique identifier, their respective present locations, their respective present speed, their respective present headings, and other data.  Avery at [0118] further discloses that the apparatuses and methods described in this application may be partially or fully implemented by a special purpose computer created by configuring a general purpose computer to execute one or more particular functions embodied in computer programs).
the method comprising; detecting a proximate vehicle located within a selected vicinity of a user vehicle; identifying performance metrics corresponding to the proximate vehicle; generating a blockchain ledger between the user vehicle and the proximate vehicle for data input and storage; (see Avery at [0036] which discloses that according to the present disclosure, a distributed ledger (or blockchain) based system is used for the trusting nodes.  Also, see Avery at [0038] which discloses that the one or more cameras and/or sensors of the vehicle detect the presence of an automobile at that location; see Avery at [0005] which discloses that a distributed ledger system of a vehicle includes at least one transceiver configured to wirelessly receive data from a source node that is external to the vehicle, the data including a unique identifier (ID) of the source node and at least one of: a location of the source node; a heading of the source node; a speed of the source node; and an object type of the source node.  Also, see Avery at [0070] which discloses that vehicles of the connected vehicle network periodically (e.g., at a predetermined frequency) broadcast their unique identifier, position, speed, and heading.  Avery at [0070] further discloses that the positions, speeds, headings, and other data can be used (e.g., by the vehicles themselves, one or more servers, or another controller) to control movement of the vehicles individually and in groups of two or more vehicles.  Examiner maps position, speed, and heading to performance metrics.)
creating a trust network for sharing sensor information between the user vehicle and the proximate vehicle using the generated blockchain ledger; (see Avery at [0006] which discloses that in further features, the at least one transceiver is configured to, in response to a determination that the unique ID of the source node is within the list of unique IDs associated with trusted source nodes stored in the distributed ledger, wirelessly transmit the data to the trusted source nodes of the connected network.  Avery at [0036] discloses the distributed ledger based system comprises trusted nodes and at [0038] further discloses that one or more cameras and/or sensors of a vehicle provide data from a vehicle to the nodes of the blockchain.  Examiner maps the distributed ledger to the trust network.  Examiner maps the trusted source nodes of the distributed ledger wirelessly transmitting the data to the trusted source nodes of the connected network to sharing sensor information between the user vehicle and proximate vehicle.  Examiner notes that a node may be mapped to a vehicle.)
identifying a distributed sensor network comprising one or more sensors from the user vehicle and one or more sensors from the proximate vehicle, wherein the distributed sensor network provides [improved sensor accuracy by improving data collection and improved sensor operation by reducing computing power required to process collected sensor data relative to a set of user vehicle sensors by combining output from the one or more sensors from the user vehicle and the one or more sensors from the proximate vehicle] (see Avery at [0033] which discloses a V2V network comprising nodes of a connected vehicle network which may broadcast, for example, data from the nodes which can be used by other nodes, to control vehicles individually or as a group.  Avery at [0036] discloses that the distributed ledger based system comprises trusted nodes and at [0038] further discloses that one or more cameras and/or sensors of a vehicle provide data from a vehicle to the nodes of the blockchain.)
identifying an optimal positioning of the user vehicle according to the shared sensor information, wherein the optimal positioning of the user vehicle corresponds to positioning which enables the user vehicle to utilize the one or more sensors of the distributed sensor network; and autonomously repositioning the user vehicle and the proximate vehicle according to the identified optimal positioning (see Avery at [0007] which discloses that steering is adjusted based on the data received from a node; see Avery at [0008] which discloses that the vehicle is selectively decelerated based on the data received from the node; see Avery at [0009] which discloses that the vehicle is selectively accelerated based on the data received from the node.  Avery at [0010-13] further discloses that the vehicle’s brakes may be selectively applied, the torque may be increased or decreased selectively to an internal combustion engine or an electric motor engine of the vehicle based on the data received from the node.  Avery at [0033] discloses a V2V network comprising nodes of a connected vehicle network which may broadcast, for example, data from the nodes which can be used by other nodes, to control vehicles individually or as a group.  Examiner notes that adjusting the steering, the acceleration, the deceleration, and the torque of a vehicle based on data received from a node corresponds to positioning the user vehicle according to the shared sensor information.)
Avery does not expressly disclose improved sensor accuracy by improving data collection and improved sensor operation by reducing computing power required to process collected sensor data relative to a set of user vehicle sensors by combining output from the one or more sensors from the user vehicle and the one or more sensors from the proximate vehicle, which in a related art, Azizi teaches (see Azizi at [0950] which discloses adjusting the sensitivity of the sensors between full sensitivity and no sensitivity, where sensor sensitivity may generally be proportional to power consumption, and that decreasing the sensitivity of the sensors of sensor array 8410 may consequently decrease power consumption at navigation control module 8406; Examiner notes that this corresponds to improved sensor operation by way of reducing computer power required to process collected sensor data relative to a set of user vehicle sensors; also see Azizi at [1747] which discloses that in some aspects, method 19900 can provide a method for execution at a first vehicular terminal device of coordinating with other vehicular terminal devices to perform a distributed computation; Examiner notes that this corresponds to improving sensor accuracy by improving data collection by combining output from the one or more sensors from the user vehicle and the one or more sensors from the proximate vehicle.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Avery to include improving sensor accuracy by improving data collection and improved sensor operation by reducing computing power required to process collected sensor data relative to a set of user vehicle sensors by combining output from the one or more sensors from the user vehicle and the one or more sensors from the proximate vehicle, as taught by Azizi.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to provide adjustment to the sensitivity of sensors as sensors may have different capabilities and may have varying effectiveness in certain scenarios to detect certain types of obstacles, as suggested by Azizi at [0950].
Independent claim 9 includes the same limitations as recited in claim 1, except that it claims a computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to carry out the steps recited in claim 1.   Therefore, claim 9 is rejected under the same rationale as stated for claim 1 above.
Independent claim 15 includes the same limitations as recited in claim 1, except that it claims a computer system comprising one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to, cause the processor to carry out the steps recited in claim 1.  Therefore, claim 15 is rejected under the same rationale as stated for claim 1 above.
Regarding claim 2, Avery teaches the computer implemented method of claim 1, further comprising exchanging sensor data via a wireless connection (see Avery at [0003] which discloses that a vehicle may include a transceiver for wirelessly communicating with a network of other nodes and at [0005] which discloses that a distributed ledger system of a vehicle includes at least one transceiver configured to wirelessly receive data from a source node that is external to the vehicle, the data including a unique identifier (ID) of the source node and at least one of: a location of the source node; a heading of the source node; a speed of the source node; and an object type of the source node. A distributed ledger includes a list of unique IDs associated with trusted source nodes.)
Claims 10 and 16 are substantially the same as claim 2 and are therefore rejected under the same rationale as stated for claim 2 above.
Regarding claim 4, Avery teaches the computer implemented method of claim 1, further comprising calculating the dependability of a proximate vehicle (see Avery at [0074] which discloses that the node and the other trusted nodes execute a consensus algorithm to determine whether to trust the source of the received data or not. If a determination is made to trust the source of the received data, the unique identifier of the source is added to the distributed ledger as being trusted so that the connected vehicle network can utilize data received from the source.  Examiner maps executing of the consensus algorithm to calculating the dependability of the proximate vehicle.)
Claims 12 and 18 are substantially the same as claim 4 and are therefore rejected under the same rationale as stated for claim 4 above.
Regarding claim 7, Avery teaches the computer implemented method of claim 1, further comprising providing sensor information to one or more member vehicles (see Avery at [0075] which discloses using data from sensors (e.g., LIDAR, radar, sonar, etc.) and/or cameras as a source of data for the vehicular network.)
Claims 13 and 19 are substantially the same as claim 7 and are therefore rejected under the same rationale as stated for claim 7 above.
Regarding claim 8, Avery teaches the computer implemented method of claim 1, further comprising detecting a positive vehicle collaboration between the user vehicle and the proximate vehicle (see Avery at [0080] in which the ID comparison module 308 determines whether the unique identifier included in the broadcast data 320 is included in the distributed ledger 312 as being trusted, and if the unique identifier is deemed trusted in the ledger, the ID comparison module 308 may provide the broadcast data 320 to the DCM (driving control module) 130.  Examiner maps the trusting of the data (by way of determination by the ID comparison module) to positive vehicle collaboration.)
Claims 14 and 20 are substantially the same as claim 8 and are therefore rejected under the same rationale as stated for claim 8 above.

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2019/0259274) in view of Azizi et al. (US 2019/0364492) and further in view of Prabhakar et al. (US 2020/0019931).
Regarding claim 3, the modified Avery teaches the computer implemented method of claim 1, further comprising storing, by a blockchain mechanism, a software image [on a virtual machine] that is in communication with the set of trusted devices, wherein the blockchain mechanism uses the set of trusted devices as peer members of the blockchain mechanism (See Avery at [0023] which discloses that a trusted unique ID of a source node is stored in the distributed ledger.  Also, see Avery at [0081] which discloses that the ID comparison module 308 may transmit the broadcast data 320 to peers 324 (trusted vehicles and other types of nodes) and/or the server 236) of the connected vehicle network when the unique identifier is trusted in the distributed ledger 312.  Examiner notes that the specification defines software image as data presented in a form readable by member devices of the blockchain trust network and include, but are not limited to, text and photos.)
The modified Avery does not expressly disclose storing on a virtual machine, which in a related art, Prabhakar teaches (see Prabhakar at [0054] which discloses that a computing device may include one or more of a virtual computing environment, a hypervisor, an emulation, or a virtual machine executing on one or more physical computing devices. In some examples, two or more computing devices may include a cluster, cloud, farm, or other grouping of multiple devices that coordinate operations to provide load balancing, failover support, parallel processing capabilities, shared storage resources, shared networking capabilities, or other aspects.  Examiner notes that a computing device which may comprise a virtual machine that may coordinate operations with other computing devices to provide shared storage resources.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Avery to include storing in a virtual machine, as taught by Prabhakar.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to provide computing devices, in which their implementations are not so limited, as suggested by Prabhakar at [0055].
Claims 11 and 17 are substantially the same as claim 3 and are therefore rejected under the same rationale as stated for claim 3 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2019/0259274) in view of Azizi et al. (US 2019/0364492) and further in view of Bai et al. (US 2020/0050209).
Regarding claim 5, the modified Avery teaches the computer implemented method of claim 4 comprising a proximate vehicle (see Avery at [0003] which discloses that wireless communication between vehicles may be used, for example, to control individual movement of vehicles and to control movement of vehicles as a group).  
The modified Avery does not expressly disclose running statistical analyses on data, which in a related art, Bai teaches (see Bai at [0009] which discloses deriving road segment speed limits through statistical analysis of crowd-sensed data aggregated from multiple participatory motor vehicles.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Avery to include running statistical analyses on data, as taught by Bai.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to improve advanced driver assistance systems (ADAS) and autonomous driving functionality, as suggested by Nguyen at [0006].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2019/0259274) in view of Azizi et al. (US 2019/0364492) and further in view of Sarkar et al. (US 2018/0032324).
Regarding claim 6, the modified Avery teaches the computer implemented method of claim 1, wherein repositioning the user vehicle and the proximate vehicle according to the identified optimal positioning comprises [providing instructions to a user] in relation to optimal operation of the distributed sensor network (see Avery at [0003] which discloses that wireless communication between vehicles may be used, for example, to control individual movement of vehicles and to control movement of vehicles as a group; also see Avery at [0007] which discloses that steering is adjusted based on the data received from a node; see Avery at [0008] which discloses that the vehicle is selectively decelerated based on the data received from the node; see Avery at [0009] which discloses that the vehicle is selectively accelerated based on the data received from the node.  Avery at [0010-13] further discloses that the vehicle’s brakes may be selectively applied, the torque may be increased or decreased selectively to an internal combustion engine or an electric motor engine of the vehicle based on the data received from the node).  
The modified Avery does not expressly disclose providing instructions to a user, which in a related art, Sarkar teaches (see Sarkar at [0037] which discloses a mobile vehicle receiving an instructional signal through a wireless modem in response to a voice or digital-signal command to a telematics device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Avery to include providing instructions to a user, as taught by Sarkar.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to improve the updating of electronically controlled units in an efficient and flexible manner, as suggested by Sarkar at [0002].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661